Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        January 23, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 48796-9-II

                               Respondent,

        v.

 QIUORDAI LEWIS TAYLOR,                                       UNPUBLISHED OPINION

                               Appellant.
                                                          (Consolidated with No. 48799-3-II)
 STATE OF WASHINGTON,

                               Respondent,

        v.

 DUPREA ROMON WILSON,

                               Appellant.

       JOHANSON, P.J. — Qiuordai L. Taylor, Duprea R. Wilson, and Taijon Voorhees were

accomplices in a home invasion robbery, in which a victim shot and killed Voorhees. Taylor and

Wilson appeal their 11 convictions and sentences from their joint trial.

       We hold that for both Wilson and Taylor, the evidence is insufficient to support the firearm

sentencing enhancements on their first degree manslaughter convictions but the evidence is

sufficient to support their first degree assault convictions, manslaughter convictions, and

remaining challenged firearm sentencing enhancements. We further hold that the trial court
Consol. Nos. 48796-9-II / 48799-3-II


properly declined to give Wilson’s proposed jury instruction, that each defendant’s second degree

assault with a knife conviction did not merge with a robbery conviction, and that any error related

to the same criminal conduct finding was harmless.

       Accordingly, we affirm Wilson’s and Taylor’s convictions, but we dismiss the firearm

sentencing enhancements on the manslaughter convictions with prejudice. We also sua sponte

remand for correction of the judgment and sentences to reflect that one of Wilson’s and Taylor’s

convictions was subject to a deadly weapon enhancement, not a firearm sentencing enhancement.

                                             FACTS

                                        I. BACKGROUND

       In November 2014, three men, later determined to be Wilson, Taylor, and Voorhees,1 set

out to rob a marijuana dispensary but mistakenly went to the home of Harry and Janice Lodholm.

The three forced themselves into the Lodholms’ home, where they held the Lodholms at gunpoint

and demanded marijuana, gold, and money. During the home invasion, one intruder struck Harry2

with the butt of a firearm and threatened to shoot him, and Janice’s hand was cut by a knife that

another intruder wielded. The intruders bound the Lodholms, leaving them on their living room

floor while ransacking their home.

       When the intruders left the house, Harry escaped his bonds, freed Janice, and locked the

front door. A shot was fired from outside into the front door, and Harry retreated to the bedroom




1
 The victims, the Lodholms, testified at trial that the intruders concealed their faces using masks
and bandanas, so that it was not clear which intruder committed which acts.
2
  Where necessary for clarity, we refer to the Lodholms by their first names. No disrespect is
intended.

                                                2
Consol. Nos. 48796-9-II / 48799-3-II


with Janice. Harry then shot Voorhees when he attempted to enter the bedroom, and the three

intruders fled. Rather than taking Voorhees to a hospital, where Wilson and Taylor feared

questioning, Wilson and Taylor drove Voorhees to an apartment complex in Federal Way. By the

time Wilson and Taylor left Voorhees in the complex’s parking lot, Voorhees had died from the

gunshot wounds. Wilson and Taylor were later arrested.

                                            II. CHARGES

       The State charged Wilson and Taylor with 11 counts: first degree manslaughter for

Voorhees’s death (count I), two counts of first degree assault for the shot fired into the front door

(counts II-III), two counts of first degree robbery (counts IV-V), two counts of first degree

kidnapping (counts VI-VII), first degree burglary (count VIII), and three counts of second degree

assault for assaulting Harry and Janice with a gun and Janice with a knife (counts IX-XI). For the

first degree assaults (counts II-III), first degree robberies (counts IV-V), first degree kidnappings

(counts VI-VII), and second degree assaults (counts IX-XI), the State charged separate counts for

the crimes against Harry and against Janice. The third second degree assault count (count XI) was

the only count not subject to a firearm sentencing enhancement and was subject to a deadly weapon

enhancement for using a deadly weapon, “to-wit: a knife,” to assault Janice. Clerk’s Papers (CP)

at 419, 920.

                                             III. TRIAL

       In February 2016, Wilson and Taylor’s jury trial began. Neither Wilson nor Taylor

testified or put on testimony in their defense.




                                                  3
Consol. Nos. 48796-9-II / 48799-3-II


                                   A. LODHOLMS’ TESTIMONY

       In November 2014, Harry was at home, in his living room, when the three intruders

knocked on his front door. As he unlocked the door, the intruders forced themselves in, and an

intruder pushed Harry onto the floor and struck him in the back of the head with “the butt of [a]

pistol” twice. 3 Report of Proceedings (RP) at 205. Harry did not see the gun but felt it strike

him.

       One of the intruders forced Harry to the ground, “smack[ing]” Harry’s head and “put[ting]

his . . . fingers into” the wounds on Harry’s head, and screamed repeatedly, “‘I want your weed

[marijuana]. I want your gold. I want your money.’” 3 RP at 207. When Harry protested that he

had none of those things, the intruder threatened to “‘cap’” Harry and “stick a bullet in [Harry’s]

head.” 3 RP at 208. Harry felt the “front sights and the roundness of the barrel” of a gun against

his head and identified the gun by touch as a “revolver-type of a pistol.” 3 RP at 210. Harry

noticed that he was bleeding onto the carpet from the blow to his head.

       The intruder near Harry ordered another intruder to “‘[g]o get the wife.’” 3 RP at 209.

One of the intruders went to the bathroom, where Janice was taking a bath, and kicked in the door.

This intruder “c[ame] around the door,” wielding a long knife that Janice “saw . . . coming down

at” her, and she instinctively raised her hand “to move his hand and the knife out of [her] face.” 4

RP at 280-81. In doing so, the knife cut Janice’s hand. The knife-wielding intruder punched Janice

and dragged her to the living room. There, Janice saw Harry crouched on the floor and two more

intruders, one of whom pointed a “gun with a long barrel” at Janice and demanded “weed,” “gold,”

and “money.” 4 RP at 283, 285. The intruder with the gun ordered Janice to the ground and held

the gun to her head.


                                                 4
Consol. Nos. 48796-9-II / 48799-3-II


       The intruders tied Harry and Janice up on an area rug in their living room after forcing

Janice to the ground, and they ransacked the Lodholms’ home. Referring to Janice, an intruder

said, “‘Just shoot her in the head, shoot her in the head now,’” and another replied, “‘No, not yet.’”

3 RP at 214-15.

       When the intruders left the home, Harry untied himself and Janice, closed and locked the

front door, and sent Janice to the bedroom to call 911. Harry heard a gunshot fired near the front

door where he was standing, and he retreated to the bedroom and retrieved his pistol.

       While Harry and Janice hid in the bedroom, an intruder “bang[ed] through” the bedroom

door. 3 RP at 221. Harry could see this intruder’s upper body and head as well as another intruder

standing a few feet behind the intruder who entered the bedroom. Harry shot the intruder who

entered the bedroom and yelled that anyone who entered the bedroom would die. Harry heard a

third intruder say, “‘We got to get out of here.’” 3 RP at 221-22. The intruders left, taking some

of the Lodholms’ belongings, and shortly afterward the police arrived.

                         B. POLICE AND MEDICAL EXAMINER TESTIMONY

       Police responded to the scene and found that a backpack containing the intruders’ cell

phones had been left in the Lodholms’ den. Police also observed that a bullet had been fired into

the Lodholms’ front door, within a foot under the door handle. The bullet had lodged in but did

not penetrate the front door and appeared to have been shot at a downward angle. Police suspected

that the bullet had been fired by a revolver-type pistol based upon the absence of a shell casing at

the scene. Analysis confirmed that the bullet had not been fired from Harry’s gun. The firearm

used by the intruders was not located.




                                                  5
Consol. Nos. 48796-9-II / 48799-3-II


       Police officers also described the layout of the Lodholms’ living room. An officer testified

that the Lodholms’ living room was “straight ahead” when one entered through the front door. 3

RP at 188. “[T]oward the middle of the room” was the rug, stained with Harry’s and Janice’s

blood, where the Lodholms had been tied. 3 RP at 188. The blood was “right inside” the front

door, about “six feet” away. 3 RP at 199.

       Early the next day, police found Voorhees’s body in the parking lot of an apartment

complex. About an hour after the home invasion, a caller who identified himself as “Frank Smith”

reported hearing shots fired and seeing a body fall at the apartment complex. 5 RP at 449.

Investigators were unable to contact “Smith” or find any evidence to confirm that Voorhees had

been shot at the apartment complex.

       An autopsy of Voorhees’s body revealed that Harry had shot Voorhees in his abdomen and

thigh. The medical examiner who performed the autopsy opined that Voorhees had died from the

thigh wound but that with medical attention, Voorhees could have survived the injury. Had

someone applied sufficient pressure to the wound, Voorhees would have survived for “hours”;

without any attempt to stop the bleeding, Voorhees would have survived for “minutes.” 5 RP at

555, 563. Voorhees had bled to death approximately an hour after the Lodholms had called 911.

There was at least one emergency room located near the Lodholms’ home.

                           C. VOORHEES’S GIRLFRIEND’S TESTIMONY

       Voorhees’s girlfriend testified that Wilson contacted her on the night of the home invasion

and arranged a meeting for the next morning. At the meeting, Wilson told Voorhees’s girlfriend

that Voorhees had been shot when he returned to the Lodholms’ home to retrieve the backpack




                                                6
Consol. Nos. 48796-9-II / 48799-3-II


that the intruders had left behind. Wilson had said that Voorhees shot the front door in order to

“break down the door.” 5 RP at 490.

       According to Voorhees’s girlfriend, Wilson told her that as the intruders drove, Voorhees

cried out in pain from his wounds and begged Wilson and Taylor to keep speaking to him. Fearful

of questioning, Wilson and Taylor had not taken Voorhees to a hospital but had driven to the

apartment complex to drop Voorhees’s body off. Voorhees was dead when Wilson and Taylor left

him. Wilson called 911 and fabricated a story about Voorhees being shot at the apartment complex

“so the response time would be faster.” 5 RP at 487.

                         IV. DEFENSE MOTIONS AND JURY INSTRUCTIONS

       At the close of the State’s case, Wilson brought three motions to dismiss charges against

him; Taylor joined in each motion. First, Wilson moved to dismiss the manslaughter charge (count

I) on the basis that the State had to prove a duty to render aid and that no such duty arose under

the facts of the case. Taylor alternatively argued that he and Wilson had in fact rendered aid when

they called 911. The trial court denied this motion. In doing so, the trial court reasoned that a duty

to render aid arose in the car when the intruders left the Lodholms’ home.

       Second, Wilson argued that the two first degree assault counts (counts II-III) should be

dismissed because there was no evidence that the shot into the door had been fired with an intent

to inflict great bodily harm. The trial court denied Wilson’s motion, reasoning that the intruders

knew that they had left the Lodholms tied up in the living room, near the front door.

       Third, Wilson argued that the firearm sentencing enhancements should be dismissed

because the State had not shown that a firearm, rather than a “toy, a gun-like object,” had been




                                                  7
Consol. Nos. 48796-9-II / 48799-3-II


used. 8 RP at 1035. The trial court denied this motion on the basis that the same working firearm

used to shoot the front door had been used for the other crimes.

        Related to the jury instructions about manslaughter (count I) the prosecutor requested the

trial court not to instruct the jury on the existence of a duty to render aid and instead to instruct the

jury on only proximate causation. Wilson and Taylor agreed that the prosecutor’s proposed

causation instructions were appropriate but argued that an additional instruction had to be included

to address the duty issue. Wilson proposed an instruction that one “generally has no duty to render

or summon medical aid to an injured person” unless his “actions create or increase the risk of

injury to the person injured.” CP at 1075. The trial court declined to instruct the jury on duty

because the State’s proposed proximate cause instructions “allow[ed] both sides to argue the

correct statement of the law.” 9 RP at 1095.

        The trial court gave the pattern jury instructions on manslaughter and proximate cause. See

11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 28.01, at 406

(4th ed. 2016) (WPIC); WPIC 28.02, at 407; WPIC 25.02, at 375. The jury instructions also

directed the jury to consider by special verdict whether Wilson and Taylor were guilty of the

firearm sentencing enhancements imposed on counts I through X.                  The jury instructions

specifically stated that the second degree assault with a knife (count XI) required proof that “the

defendant was armed with a deadly weapon” rather than a firearm. CP at 735, 1211.

                                  V. DEFENSE CLOSING ARGUMENT

        In closing, related to the manslaughter charges, Wilson and Taylor argued that they had no

legal obligation to help Voorhees seek treatment and that Voorhees, not Wilson or Taylor, had

caused his own death when he returned to the Lodholms’ home. Wilson further argued that even


                                                   8
Consol. Nos. 48796-9-II / 48799-3-II


with medical attention, Voorhees would have died within minutes and that there was no evidence

that Wilson had been the one who decided to not go to the hospital.

                                 VI. VERDICTS AND SENTENCING

       The jury found Wilson and Taylor guilty as charged, including the related sentencing

enhancements: firearm sentencing enhancements on all counts except the second degree assault

with a knife (count XI), which was subject to a deadly weapon enhancement for both defendants.

       The State conceded that for both defendants, the second degree assaults with a firearm

(counts IX and X) merged into the first degree robberies (counts IV and V). At the sentencing

hearing, Wilson and Taylor argued that for each of them, the second degree assault of Janice with

a knife (count XI) also merged into the first degree robbery of Janice (count V). Wilson and Taylor

claimed that the second degree assault with a knife (count XI) was in furtherance of the robbery in

count V, just like the second degree assault with the firearm (count X) was in furtherance of the

robbery in count V. The trial court disagreed and ruled that the convictions for second degree

assault with a knife (count XI) did not merge “primarily because of the weapon [the knife] and the

facts as I know them, breaking through the door and displaying a knife and [Janice] getting hurt.”

RP (March 25, 2016) at 20.

       Wilson and Taylor also argued that all their crimes except the manslaughter convictions

(count I) and the first degree assault convictions (counts II-III) arose from the “same criminal

conduct” for each victim. RP (March 25, 2016) at 20. According to Wilson and Taylor, each

crime reflected the same criminal intent to “rob [the Lodholms’] house” by breaking in, assaulting

the Lodholms, taking their property, and tying them up. RP (March 25, 2016) at 21. Wilson and

Taylor agreed that regardless of whether their convictions arose from the same criminal conduct,


                                                9
Consol. Nos. 48796-9-II / 48799-3-II


the “weapons enhancements st[ood].” RP (March 25, 2016) at 21. And they stated that the same

criminal conduct issue mattered solely to calculate the offender score, although the offender score

would “be a nine plus” “because of multiplie[r]s” regardless of the same criminal conduct

determination. RP (March 25, 2016) at 22.

       The State responded that the burglary, robbery, and kidnapping convictions did not involve

the same criminal intent. The State agreed that the same criminal conduct issue was “a little bit

academic” because Wilson’s and Taylor’s offender scores would exceed nine regardless of the

same criminal conduct analysis. RP (March 25, 2016) at 29. The trial court agreed with the State

and found that none of the crimes constituted the same criminal conduct, although the trial court

stated that the issue was “academic.” RP (March 25, 2016) at 29. In doing so, the trial court noted

the burglary “anti-merger statute” and that the “[r]obbery and the [k]idnap” “have got different

intents.” RP (March 25, 2016) at 23.

       The trial court entered exceptional sentences downward for Wilson and Taylor—zero

months for each count except for the manslaughter counts (count I), for which Wilson and Taylor

were sentenced to 102 months. The trial court imposed community custody and firearm sentencing

enhancements3 on each count, even the second degree assault with a firearm counts (IX-X) that

merged with the robbery counts (counts IV-V). Because the firearm sentencing enhancements ran

consecutively, Wilson and Taylor received 666-month sentences.




3
  Although the special verdict for second degree assault with a knife (count XI) related to whether
Wilson was “armed with a deadly weapon,” CP at 1239, and the charging document for both
defendants stated that the knife assault (count XI) was subject to a deadly weapon enhancement,
the judgment and sentences imposed a firearm sentencing enhancement on the knife assault (count
XI).

                                                10
Consol. Nos. 48796-9-II / 48799-3-II


       Wilson and Taylor appeal their convictions and sentences.           Under RAP 3.3(a), we

consolidated their appeals.

                                            ANALYSIS

                                 I. SUFFICIENCY OF THE EVIDENCE

                                     A. STANDARD OF REVIEW

       Due process requires that the State prove every element of a crime beyond a reasonable

doubt. U.S CONST. amend. XIV; WASH. CONST. art. I, § 3; In re Matter of Winship, 397 U.S. 358,

364, 90 S. Ct. 1068, 25 L. Ed. 2d. 368 (1970). Where a defendant claims insufficient evidence to

support his conviction, we determine whether “‘viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” State v. Green, 94 Wash. 2d 216, 221, 616 P.2d 628 (1980) (quoting

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). We take as true

the State’s evidence and all reasonable inferences therefrom and defer to the fact finder’s

determinations of witness credibility, persuasiveness of the evidence, and conflicting testimony.

State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992); State v. Andy, 182 Wash. 2d 294, 303,

340 P.3d 840 (2014). If we agree that the evidence was insufficient to support a conviction, we

reverse and remand for dismissal of the conviction with prejudice. State v. Rodgers, 146 Wash. 2d
55, 60, 43 P.3d 1 (2002).

                         B. FIRST DEGREE ASSAULTS (COUNTS II AND III)

       Wilson and Taylor argue that there is insufficient evidence of an intent to inflict great

bodily harm to find them guilty of first degree assault (counts II-III). They also briefly argue that




                                                 11
Consol. Nos. 48796-9-II / 48799-3-II


the trial court should have granted the motion to dismiss these charges for insufficient evidence.

We disagree.

1.     LEGAL PRINCIPLES

       As charged in this case, first degree assault occurs when, “with intent to inflict great bodily

harm,” a person “[a]ssaults another with a firearm or any deadly weapon or by any force or means

likely to produce great bodily harm or death.” RCW 9A.36.011(1)(a). A person acts with “intent”

if he “acts with the objective or purpose to accomplish a result which constitutes a crime.” RCW

9A.08.010(1)(a). Evidence of criminal intent may be circumstantial, so long as conduct “‘plainly

indicates such intent as a matter of logical probability.’” State v. Brooks, 107 Wash. App. 925, 929,

29 P.3d 45 (2001) (quoting State v. Bergeron, 105 Wash. 2d 1, 20, 711 P.2d 1000 (1985)).

2.     EVIDENCE SUFFICIENT TO FIND INTENT TO COMMIT GREAT BODILY HARM

       Wilson and Taylor were each convicted of first degree assault of Harry and of Janice

(counts II-III) under RCW 9A.36.011(1)(a), including firearm sentencing enhancements for both

counts. The State argued that the first degree assaults were based upon the intruders’ shooting into

the front door before reentering the Lodholms’ home. Wilson’s and Taylor’s arguments ask us to

determine whether, in the light most favorable to the State, a rational trier of fact could have found

beyond a reasonable doubt that the intruder who shot the front door intended to inflict great bodily

harm to Harry and Janice. See Green, 94 Wash. 2d at 221; RCW 9A.36.011(1)(a).

       The facts viewed in the light most favorable to the State are that the intruders forced

themselves into the Lodholms’ home, threatened to shoot Harry and Janice, and tied Harry and

Janice up on an area rug in their living room while they ransacked the home. Police later observed




                                                 12
Consol. Nos. 48796-9-II / 48799-3-II


that the blood-stained rug where the Lodholms had been tied up was “toward the middle of” the

living room, “right inside” and about “six feet” from the front door. 3 RP at 188, 199.

       Harry heard the three intruders walk out the front door, at which point Harry “rapidly”

untied himself, closed and relocked the door, untied Janice and sent her to the bedroom, and then

returned to check that he had securely locked the front door. 3 RP at 215. At that moment, the

intruders returned and “bashed into the door” and window. 3 RP at 216. Harry, who was standing

behind the front door, heard a shot fired into the door and the intruders break the window, and he

retreated to his bedroom. Police officers confirmed that a bullet had been fired into the Lodholms’

door, within a foot below the door handle, at a downward angle, and had lodged in the front door.

       These facts and the reasonable inferences therefrom establish an intent to cause great bodily

harm because it is a reasonable inference that the intruder who fired the shot into the front door

believed that the Lodholms remained tied up on the floor “right inside” the front door. 3 RP at

199. The intruders’ earlier threats to kill Harry and Janice and holding them at gunpoint also

provide circumstantial evidence of intent to cause great bodily harm to both. See Brooks, 107 Wn.

App. at 929.

       State v. Mancilla is illustrative. 197 Wash. App. 631, 391 P.3d 507, review denied, 188
Wash. 2d 1021 (2017). In Mancilla, there was sufficient evidence of intent to cause great bodily

harm to support first degree assault convictions when in the early morning, the defendants shot

into a small, single-wide trailer home that had cars parked outside. 197 Wash. App. at 640, 649.

Division Three of this court stated that there had to be proof of intent to harm an actual person but

not “proof as to a specific victim.” 197 Wash. App. at 649. Applying this rule, the evidence was

sufficient because “the defendants could be expected to know the house they were shooting at was


                                                 13
Consol. Nos. 48796-9-II / 48799-3-II


occupied” and that “injuries were likely.” 197 Wash. App. at 649. Similarly here, the intruders

could be expected to know that they were shooting into the area where they had left the Lodholms

tied up and that injuries were likely. In conjunction with specific, earlier threats to kill the

Lodholms and assaulting the Lodholms with a firearm and Janice with a knife, the intruders’

actions are sufficient evidence to support a conclusion that the intruder who fired into the front

door had the intent to cause great bodily harm.

       Harry testified that he locked the front door after escaping his restraints, and Voorhees’s

girlfriend testified that according to Wilson’s account of the events, the shot at the door was fired

to “break [it] down.” 5 RP at 490. Relying on the testimony that the front door was locked, Wilson

and Taylor argue that the evidence of intent to cause great bodily harm is insufficient because the

gunshot was fired to open the locked front door. But this argument overlooks that the facts and

reasonable inferences therefrom in favor of the State—including the threats to kill Harry and

Janice, holding them both at gunpoint, and leaving them tied up on the floor near the door—support

that the shot was fired with an intent to cause great bodily harm. Because we defer to the jury

where the evidence is conflicting or involves determinations of persuasiveness and witness

credibility, Wilson’s and Taylor’s arguments that there is insufficient evidence of intent to cause

great bodily harm fail. See Andy, 182 Wash. 2d at 303.

       We hold that there was sufficient evidence to support Wilson’s and Taylor’s first degree

assault convictions (counts II-III). Thus, the trial court also properly denied the motion to dismiss




                                                  14
Consol. Nos. 48796-9-II / 48799-3-II


the first degree assault convictions (counts II-III) for lack of evidence of intent to commit great

bodily harm.4

                           C. FIRST DEGREE MANSLAUGHTER (COUNT I)

        Wilson and Taylor argue first, that there was insufficient evidence to convict them of first

degree manslaughter of Voorhees (count I) and second, that the trial court should have granted the

motion to dismiss the manslaughter charges for insufficient evidence. They argue that a duty to

render aid did not arise, that there was no evidence that they withheld Voorhees from medical care,

and that they did, in fact, summon aid. We reject Wilson’s and Taylor’s arguments.

1.      DUTY TO RENDER AID

        Wilson and Taylor begin with the premise that one can be criminally liable for failure to

act only if there is an affirmative duty to act. Wilson and Taylor argue that the evidence here does

not establish that a duty to render aid arose under the facts and accordingly that they cannot be

criminally liable for any failure to act. We disagree and hold that there was sufficient evidence to

establish a duty to render aid.

        It is true that a person is generally not criminally liable for the failure to act unless there is

a duty to affirmatively act. E.g., 1 WAYNE R. LAFAVE, SUBSTANTIVE CRIMINAL LAW § 6.2(a), at

436 (2d ed. 2003) (“For criminal liability to be based upon a failure to act it must first be found

that there is a duty to act. . . . Generally one has no legal duty to aid another person in peril.”); see

also State v. Utter, 4 Wash. App. 137, 140, 479 P.2d 946 (1971) (defining an “‘act’” as a “willed



4
 We apply the same standard to the denial of the motion to dismiss for insufficient evidence as to
Wilson’s and Taylor’s claim of insufficient evidence on appeal. See State v. Jackson, 82 Wash. App.
594, 607-08, 918 P.2d 945 (1996); State v. McKeown, 23 Wash. App. 582, 588, 596 P.2d 1100
(1979).

                                                   15
Consol. Nos. 48796-9-II / 48799-3-II


movement or the omission of a possible and legally-required performance”) (emphasis added). It

also is generally true that a duty to act arises where the defendant created the peril. 1 LAFAVE,

SUBSTANTIVE CRIMINAL LAW § 6.2(a)(5), at 441; see also United States v. Hatatley, 130 F.3d
1399, 1406 (1997) (“When a person puts another in a position of danger, he creates for himself a

duty to safeguard or rescue the person from that danger. . . . Thus, when a person places another

in danger, fails to safeguard or rescue him and he dies, such omission is sufficient to support

criminal liability.”).

        As charged in this case, “[a] person is guilty of manslaughter in the first degree when . . .

[he] recklessly causes the death of another person.” RCW 9A.32.060(1)(a). Washington cases

have recognized a duty to affirmatively act under certain circumstances, and a violation of the duty

satisfies the recklessness element for a manslaughter conviction. See State v. Morgan, 86 Wn.

App. 74, 80, 936 P.2d 20 (1997). These circumstances include where a defendant failed to

summon aid for someone whom the defendant “helped place in danger.” Morgan, 86 Wash. App. at

81.

        At trial, the State introduced evidence that the three intruders planned to rob a marijuana

dispensary but robbed the Lodholms’ home instead. The intruders reentered the Lodholms’ home

in order to retrieve a backpack that contained their cell phones, ostensibly to avoid leaving behind

identifying evidence. After they did so, Harry shot Voorhees. We hold that these facts were

sufficient to establish that under the circumstances and in light of Morgan, a duty to render aid to

Voorhees arose.

        In Morgan, the defendant “helped place” his wife in danger because there was evidence

that the defendant injected his wife with cocaine and then failed to summon medical aid. 86 Wash.
16
Consol. Nos. 48796-9-II / 48799-3-II


App. at 76-77, 81. Similarly, here, viewed in the light most favorable to the State, it is a reasonable

inference that Wilson’s and Taylor’s participation in the robbery helped to place Voorhees in

danger. Voorhees returned to the crime scene with Wilson and Taylor to retrieve incriminating

evidence, and when he did so he was shot. Thus, as in Morgan, we hold that there is sufficient

evidence to establish that Wilson and Taylor owed a duty to render aid to Voorhees where their

actions helped place Voorhees in danger.

          Taylor argues that there is no evidence that anyone other than Voorhees attempted to

reenter the Lodholms’ home so that a duty to render aid to Voorhees did not arise. But even if

Taylor’s argument were supported by the evidence,5 he overlooks the evidence that Voorhees

reentered the Lodholms’ home in furtherance of the intruders’ robbery scheme. The evidence that

Voorhees reentered the home in order to retrieve evidence incriminating to all three intruders

supports the conclusion that Taylor and Wilson helped to place Voorhees in danger. See Morgan,
86 Wash. App. at 76-77, 81. Thus, Wilson and Taylor had a duty to render aid.

2.        FAILURE TO RENDER AID

          Next, Wilson and Taylor contest the sufficiency of the evidence that they actually failed to

render aid to Voorhees. Again, we reject this argument.

          Wilson, Taylor, and Voorhees reentered the Lodholms’ home to retrieve incriminating

evidence against each of them. The State introduced evidence that after leaving the Lodholms’

home, Wilson and Taylor drove Voorhees to an apartment complex in Federal Way, despite there

being at least one hospital near the Lodholms’ home. During the drive, Voorhees cried out in pain




5
    In fact, Harry testified that all three intruders reentered his home.

                                                    17
Consol. Nos. 48796-9-II / 48799-3-II


from his wounds and begged Wilson and Taylor to keep speaking to him. Wilson and Taylor did

not take Voorhees to a hospital because they feared questioning.

       Voorhees bled to death from his wounds within approximately an hour. According to

Voorhees’s girlfriend, Wilson told her that Voorhees was already dead when he and Taylor left

him in Federal Way. It was only after abandoning Voorhees’s corpse that Wilson called 911.

There was evidence that with prompt medical attention, Voorhees could have survived his injuries.

       Viewing the evidence and all reasonable inferences therefrom in the light most favorable

to the State, a rational trier of fact could have found that Wilson and Voorhees breached their duty

to summon aid for Voorhees when they drove him to Federal Way and dropped him in an

apartment parking lot instead of seeking medical attention at a nearby hospital. This breach of the

duty to render aid constitutes recklessness. Morgan, 86 Wash. App. at 81. Accordingly, there is

sufficient evidence to support their first degree manslaughter convictions (count I).

       We also reject Wilson’s and Taylor’s argument that the trial court erred when it denied

their motion to dismiss the first degree manslaughter charges for insufficient evidence because

there was sufficient evidence to support the first degree manslaughter convictions (count I). We

affirm their manslaughter convictions.

        D. FIREARM AND DEADLY WEAPON SENTENCING ENHANCEMENTS (COUNTS I-XI)

       Wilson and Taylor argue that there is insufficient evidence to support any of their firearm

sentencing enhancements because there was no evidence that a firearm was present. Taylor argues

that “there [i]s insufficient evidence the defendants were ‘armed’” because the “‘nexus between

the defendant, the weapon, and the crime’ . . . is not present.” Reply Br. of Appellant at 2 (quoting

State v. Eckenrode, 159 Wash. 2d 488, 493, 150 P.3d 1116 (2007)).


                                                 18
Consol. Nos. 48796-9-II / 48799-3-II


       We agree with Wilson and Taylor that the evidence is insufficient to support the

manslaughter convictions’ firearm sentencing enhancements. However, we hold that the evidence

is sufficient to support the remaining firearm sentencing enhancements.6

1.     LEGAL PRINCIPLES

       A firearm sentencing enhancement applies “if the offender or an accomplice was armed

with a firearm as defined in RCW 9.41.010.” Former RCW 9.94A.533(3) (2013). Where a

defendant challenges the sufficiency of the evidence that he was “armed” to support his firearm

sentencing enhancement, “the State must show that ‘[he] [wa]s within proximity of an easily and

readily available [firearm] for offensive or defensive purposes and [that] a nexus is established

between the defendant, the weapon, and the crime.’” State v. Houston-Sconiers, 188 Wash. 2d 1, 17,

391 P.3d 409 (2017) (internal quotation marks omitted) (third alteration in original) (quoting State

v. O’Neal, 159 Wash. 2d 500, 503-04, 150 P.3d 1121 (2007)). There is sufficient evidence of a nexus

where there is a close proximity between the defendant and the firearm at the relevant time and

“‘[s]o long as the facts and circumstances support an inference of a connection between the

weapon, the crime, and the defendant.’” Houston-Sconiers, 188 Wash. 2d at 17 (quoting State v.

Easterlin, 159 Wash. 2d 203, 210, 149 P.3d 366 (2006)). The “‘mere presence’” of a firearm at a

crime scene, however, is not enough to establish a nexus. State v. Brown, 162 Wash. 2d 422, 432,

173 P.3d 245 (2007) (quoting State v. Schelin, 147 Wash. 2d 562, 570, 55 P.3d 632 (2002) (plurality

opinion)).




6
  In doing so, we note that second degree assault of Janice with a knife (count XI) was subject to
a deadly weapon enhancement.

                                                19
Consol. Nos. 48796-9-II / 48799-3-II


2.     FIRST DEGREE MANSLAUGHTER (COUNT I) FIREARM SENTENCING ENHANCEMENT

       Wilson and Taylor argue that there is insufficient evidence of a nexus between a defendant,

a firearm, and the first degree manslaughter of Voorhees (count I) to support the firearm sentencing

enhancement on that count. In response, the State asserts that it is a reasonable inference that the

intruders retained the firearm when they fled the scene and thus that the State proved “the nexus

of the gun to the defendants, and the gun to the crime.” Br. of Resp’t at 13. We agree with Wilson

and Taylor and reverse the firearm sentencing enhancements on their manslaughter convictions.

       Wilson and Taylor were each found guilty of first degree manslaughter for Voorhees’s

death, with their convictions subject to firearm sentencing enhancements. At trial, the State

introduced evidence that the intruders used a firearm—likely a revolver—to shoot the Lodholms’

front door before they reentered the home. But the intruders’ firearm was not found. Viewing the

evidence in the light most favorable to the State, it is a reasonable inference from the State’s

evidence that the intruders retained the firearm when they fled the scene. But the State had to

prove more than simply that the intruders kept the firearm: the State had to prove a nexus—a

“connection”—between the firearm, the defendants, and the manslaughter. See Houston-Sconiers,
188 Wash. 2d at 17.

       The circumstances here are similar to those in Brown, where the Supreme Court held that

the nexus test was not satisfied. 162 Wash. 2d at 432. In Brown, evidence that burglars had moved

a weapon in the victim’s home during the burglary was insufficient to support a firearm

enhancement. 162 Wash. 2d at 432. Importantly, although the burglars had handled the weapon at

some point during the burglary, this was insufficient to establish the requisite nexus. Brown, 162




                                                20
Consol. Nos. 48796-9-II / 48799-3-II


Wn.2d at 432-33. The facts suggested that the weapon was “merely loot” and not present to use.

Brown, 162 Wash. 2d at 434-35.

       As in Brown, here, the facts suggest—at best—that the weapon was merely taken with the

intruders in their flight to avoid leaving behind evidence of the crime. However, no evidence or

reasonable inference from the evidence establishes that the weapon was present to be used or

somehow connected to the commission of the manslaughter of Voorhees, which was based on the

breach of the duty to render aid. See Brown, 162 Wash. 2d at 434-35. Accordingly, although the

State likely established that Wilson and Taylor were “‘within proximity of an easily and readily

available [firearm] for offensive or defensive purposes,’” we hold that the State failed to prove a

nexus between either defendant, the weapon, and the manslaughter. Houston-Sconiers, 188 Wash. 2d

at 17 (internal quotation marks omitted) (quoting O’Neal, 159 Wash. 2d at 503-04). Thus, we reverse

the firearm sentencing enhancement on Wilson’s and Taylor’s manslaughter convictions (count I).

3.     SECOND DEGREE ASSAULT (COUNTS IX AND X) FIREARM SENTENCING ENHANCEMENTS

       Wilson and Taylor also argue that there is insufficient evidence to support the firearm

sentencing enhancements on the two second degree assault counts (counts IX-X) that were merged

into the robbery counts. Taylor specifically argues that Harry’s testimony that he was hit on the

head by a gun and Janice’s testimony that she saw a revolver do not support a conclusion that the

intruders were armed during these second degree assaults. We disagree.

       Wilson and Taylor were each charged with three counts of second degree assault under

RCW 9A.36.021(1)(c)7: count IX for intentionally assaulting Harry with a deadly weapon, count



7
 “A person is guilty of assault in the second degree if [he], under circumstances not amounting to
assault in the first degree . . . [a]ssaults another with a deadly weapon.” RCW 9A.36.021(1)(c).

                                                21
Consol. Nos. 48796-9-II / 48799-3-II


X for intentionally assaulting Janice with a deadly weapon, and count XI for intentionally

assaulting Janice with a deadly weapon, “to-wit: a knife.” CP at 419, 920. Counts IX and X were

subject to firearm sentencing enhancements. The jury found Wilson and Taylor guilty of these

counts as charged, including the related firearm sentencing enhancements.

       Related to count IX’s and X’s firearm sentencing enhancements, the State’s evidence was

that on the evening of the home invasion, the intruders forced themselves into the Lodholms’ home

when Harry answered the front door. An intruder forced Harry to the floor, struck him twice with

the butt of a pistol, and demanded marijuana, gold, and money. The gun-wielding intruder

threatened to shoot Harry and held a gun against his head.

       The gun-wielding intruder then ordered another intruder, who had a knife, to “‘[g]o get the

wife.’” 3 RP at 209. The intruder with the knife retrieved Janice from the bathroom, cutting her

hand and punching her, and dragged her to the living room where she, too, was held at gunpoint.

Janice remembered the armed intruder pointing a “gun with a long barrel” at her. 4 RP at 283.

While Harry and Janice were tied up and the intruders ransacked their home, one intruder said to

“‘[j]ust shoot her in the head, shoot her in the head now’” and another replied, “‘No, not yet.’” 3

RP at 214-15.

       Taken in the light most favorable to the State, a rational trier of fact could have found

beyond a reasonable doubt that the perpetrator of each count or his accomplice was “armed” during

the second degree assaults. Related to the firearm sentencing enhancement for second degree

assault of Harry (count IX), the evidence showed that the gun-wielding intruder who assaulted

Harry not only threatened to shoot Harry but also held a pistol against his head. This evidence is

sufficient to show both proximity and a nexus between the firearm, this second degree assault, and


                                                22
Consol. Nos. 48796-9-II / 48799-3-II


the intruder. See Houston-Sconiers, 188 Wash. 2d at 17. Similarly, for the second degree assault of

Janice with a firearm (count X), the evidence showed that an intruder held Janice at gunpoint and

that one intruder subsequently said to just “‘shoot her.’” 3 RP at 214. This evidence is sufficient

to show that an intruder or his accomplice was “armed” for the purposes of this enhancement. See

Houston-Sconiers, 188 Wash. 2d at 17.

       We hold that there is sufficient evidence to support the firearm sentencing enhancements

on the second degree assault counts IX and X.

4.     FIRST DEGREE ROBBERIES, FIRST DEGREE KIDNAPPINGS, AND FIRST DEGREE BURGLARY
       (COUNTS IV TO VIII) FIREARM SENTENCING ENHANCEMENTS

       Taylor and Wilson argue that there is insufficient evidence to support firearm

enhancements for the first degree robbery, first degree kidnapping, and first degree burglary

convictions (counts IV-VIII). Taylor and Wilson assert that “if the Defendants had an operable

firearm while inside the home, it would be more likely that they would have clearly flaunted it to

the alleged victims in order to enhance the threat.” Br. of Appellant Taylor at 5-6. We reject these

arguments.

       Wilson and Taylor were each charged with two counts of first degree robbery (counts IV-

V), two counts of first degree kidnapping (counts VI-VII), and one count of first degree burglary

(count VIII); all five counts were subject to firearm sentencing enhancements. The jury found

Wilson and Taylor guilty of each count as charged, including the related firearm sentencing

enhancements.

       The State introduced evidence that while Harry and Janice were tied near each other on

their living room floor, the intruders ransacked their home for valuables. Harry and Janice testified

that the intruders had struck Harry with the gun, threatened to shoot Harry after demanding his

                                                 23
Consol. Nos. 48796-9-II / 48799-3-II


marijuana, gold, and money, and held Harry and Janice at gunpoint before tying them up. The

intruders also fired a shot into the front door when they reentered the home.

        Taylor’s argument overlooks that “clearly flaunt[ing]” the firearm during the robberies,

kidnappings, and burglaries is precisely what the intruders did. Br. of Appellant at 6. Taylor’s

argument also overlooks that there is a reasonable inference that the firearm used to shoot the front

door was the same firearm used to threaten the Lodholms. Viewed in the light most favorable to

the State, the facts and reasonable inferences therefrom are sufficient for a rational jury to find that

one of the intruders not only had a firearm easily accessible and readily available for use but in

fact used a firearm during the robberies, kidnappings, and burglary. Thus, the jury could find a

connection between the intruder, the weapon, and the robberies, kidnappings, and burglary. See

Houston-Sconiers, 188 Wash. 2d at 17.           Sufficient evidence supports the firearm sentencing

enhancements on these counts.

5.      FIRST DEGREE ASSAULT (COUNTS II AND III) FIREARM SENTENCING ENHANCEMENTS

        Finally, Wilson and Taylor argue that there is insufficient evidence to support the firearm

sentencing enhancements on their convictions for first degree assault of Harry and Janice (counts

II-III). These arguments fail.

        Wilson and Taylor were charged with two counts of first degree assault (one each for Harry

and Janice) with firearm sentencing enhancements (counts II-III). The jury found both defendants

guilty of the first degree assaults and related enhancements as charged.

        The State’s evidence was that after returning and finding the front door shut and locked

from the inside, the intruders “bashed into the door” and window and fired a shot into the door. 3




                                                  24
Consol. Nos. 48796-9-II / 48799-3-II


RP at 216. Officers subsequently found a bullet lodged into the front door. And Voorhees’s

girlfriend testified that Voorhees had shot at the door, according to Wilson’s account.

       This evidence, viewed in the light most favorable to the State, is sufficient for a rational

jury to find beyond a reasonable doubt both that the intruders were in proximity to a firearm when

the first degree assaults were committed and to find a nexus between the firearm used to shoot the

front door, one of the intruders, and the first degree assaults. See Houston-Sconiers, 188 Wash. 2d

at 17. We affirm the firearm sentencing enhancements on the first degree assaults (counts II-III).

                    II. FAILURE TO INSTRUCT ON THE DUTY TO RENDER AID

       Wilson separately argues that the trial court should have instructed the jury that it had to

find that Wilson had a duty to render aid to Voorhees in order to convict Wilson of manslaughter

(count I). We reject Wilson’s argument.

       We review de novo whether a trial court erred as a matter of law when it refused to give a

requested instruction. State v. Read, 147 Wash. 2d 238, 243, 53 P.3d 26 (2002).

       Here, the trial court gave the WPICs on manslaughter and proximate cause:

              [Instruction 9] A person commits the crime of manslaughter in the first
       degree when he or she recklessly causes the death of another person.

CP at 660; see WPIC 28.01.

               [Instruction 13] To constitute manslaughter, there must be a causal
       connection between the criminal conduct of a defendant and the death of a human
       being such that the defendant’s act or omission was the proximate cause of the
       resulting death.
               The term “proximate cause” means a cause which, in a direct sequence,
       unbroken by any new independent cause, produces the death, and without which
       the death would not have happened.
               There may be more than one proximate cause of a death.




                                                25
Consol. Nos. 48796-9-II / 48799-3-II


CP at 664; see WPIC 25.02. The trial court also gave the WPIC to-convict instruction, which

required that the jury find beyond a reasonable doubt that (1) Wilson or an accomplice “engaged

in a reckless act or omission,” (2) “Voorhees died as a result of this reckless act or omission,” and

(3) the acts occurred in Washington. CP at 666; see WPIC 28.02.

        Wilson sought to have the jury instructed that it had to find beyond a reasonable doubt that

Wilson had a duty to summon aid that arose under the circumstances. Wilson proposed a jury

instruction purportedly derived from the holding of Morgan. The proposed instruction read, “A

person generally has no duty to render or summon medical aid to an injured person. However a

duty to render or summon medical aid exists if the Defendant’s actions create or increase the risk

of injury to the person injured.” CP at 1074 (emphasis added).

        A. JURY INSTRUCTION NOT A CORRECT STATEMENT OF THE DUTY TO RENDER AID

        We first determine whether Wilson’s proposed jury instruction correctly stated the law.

Wilson relied upon Morgan as authority for his proposed instruction. In that case, Division Three

held that the trial court properly denied a motion to dismiss a manslaughter charge because the

State had proved that Morgan “recklessly fail[ed] to provide prompt medical treatment for his

wife.” Morgan, 86 Wash. App. at 79.

        The Morgan court analyzed a California case, People v. Oliver, 210 Cal. App. 3d 138, 258
Cal. Rptr. 138 (1989), that examined the circumstances under which a duty to summon medical

aid exists:

        California has found that a duty to summon medical aid exists if a person creates
        or increases the risk of injury to another. [Oliver, 210 Cal. App. 3d 138]. In Oliver,
        the court upheld a manslaughter conviction for a defendant who took her extremely
        intoxicated ex-husband home, helped him use heroin, dragged him behind her
        house after finding him unconscious and allowed him to die without medical
        assistance. The court found the defendant’s behavior created an unreasonable risk

                                                 26
Consol. Nos. 48796-9-II / 48799-3-II


       of harm and a duty to prevent that risk from occurring by summoning aid. Her
       failure to summon any medical assistance breached that duty and made her
       responsible for his death. [Oliver, 210 Cal. App. 3d at 144]. Under the ruling in
       Oliver, it would not matter that the Morgans were involved in the commission of a
       felony as Mr. Morgan alleges because his duty to summon medical help would exist
       due to his helping place her in the position of needing aid.

Morgan, 86 Wash. App. at 80-81. The Morgan court concluded that Morgan had a statutory duty to

provide medical care, a natural duty to his wife, and “a duty to summon aid for someone he helped

place in danger.” 86 Wash. App. at 81.      Because his “violation of this duty amounted to

recklessness,” the trial court had properly denied Morgan’s motion to dismiss the manslaughter

charge. Morgan, 86 Wash. App. at 81.

       Wilson’s proposed jury instruction was only a partially accurate statement of Morgan’s

holding. Although Morgan does hold that a duty to summon medical aid arises when one places

another in the position of needing aid, Morgan does not hold that a duty to summon aid arises

when one subsequently increases the risk of injury to another. See 86 Wash. App. at 80-81. Oliver

states that increasing the risk of injury to another creates a duty to summon aid; however, as the

excerpt from Morgan shows, Morgan did not adopt that portion of Oliver’s holding. 86 Wash. App.

at 81. Accordingly, Wilson’s proposed jury instruction inaccurately stated Washington law when

it said that “a duty to render or summon medical aid exists if the Defendant’s actions create or

increase the risk of injury to the person injured.” CP at 1075 (emphasis added); see Morgan, 86
Wash. App. at 81.

       Wilson provides no other Washington case that holds that increasing the risk of injury to a

person can be the basis for a duty to summon medical aid to arise. Accordingly, we hold that

Wilson’s proposed jury instruction inaccurately stated the law and thus that the trial court properly

refused to give that instruction.

                                                 27
Consol. Nos. 48796-9-II / 48799-3-II


                              B. EVEN IF ACCURATE, NOT REQUIRED

       We next examine whether even assuming Wilson’s instruction properly stated Washington

law, the trial court correctly refused to give the instruction. “[L]anguage from appellate court

decisions should not necessarily be incorporated into jury instructions.” State v. Summers, 107
Wash. App. 373, 387, 28 P.3d 780 (2001). None of the three cases that Wilson cites as support to

argue that violation of a duty can be evidence of recklessness actually required that a jury be

instructed that it had to find a duty had arisen in order to convict the defendant. See Br. of

Appellant Wilson at 11 (citing Morgan, 86 Wash. App. at 79-80; State v. Norman, 61 Wash. App. 16,

26, 808 P.2d 1159 (1991); State v. Williams, 4 Wash. App. 908, 915, 484 P.2d 1167 (1971)).8

       For example, in Norman, the defendant argued that his manslaughter conviction for refusal

to provide medical care for his diabetic son should be reversed due to error in the jury instructions.
61 Wash. App. at 18, 20. The defendant challenged the jury instruction that stated,

       “You are instructed that a parent has a duty to provide medical care for a dependent
       child. The duty is activated at the time when an ordinarily prudent person,
       solicitous for the welfare of his or her child and anxious to promote its recovery,
       would deem it necessary to call in medical assistance. If this duty is breached the
       breach must be shown to be reckless, or criminal negligence, as defined in these
       instructions, to support first or second degree manslaughter respectively.”

Norman, 61 Wash. App. at 24 n.6.

       Importantly, in upholding the trial court’s decision to give the quoted instruction, Division

Three observed that the defendant had testified in his defense that he had “a perceived duty to

church and God” that excused his actions. Norman, 61 Wash. App. at 25. The first sentence of the



8
  Morgan, as discussed, involved the denial of a defense motion to dismiss and did not mention
the jury instructions. See 86 Wash. App. 74. And Williams involved a bench trial and does not
discuss jury instructions either. See 4 Wash. App. 908.

                                                 28
Consol. Nos. 48796-9-II / 48799-3-II


instruction accurately stated that the defendant also had a duty to his child. Norman, 61 Wash. App.

at 25. The remainder of the instruction properly advised the jury that “a reckless act” or “a

criminally negligent act” was required to convict the defendant of manslaughter. Norman, 61 Wn.

App. at 25. Thus, although Division Three upheld the giving of an instruction that discussed the

duty to provide medical care for a child, at no point did Division Three endorse the notion that in

cases involving manslaughter by failure to act, the jury must be instructed about the circumstances

under which an affirmative duty arises. See Norman, 61 Wash. App. at 24-25.

       Wilson fails to provide any authority that in a manslaughter case where liability is premised

on failure to act, the jury must be instructed on duty. Thus, even assuming that Wilson’s instruction

correctly stated the law, the trial court did not err when it refused to give the instruction.

                                          C. NO PREJUDICE

       Finally, we look to whether the failure to give Wilson’s proposed instruction prejudiced

Wilson. “The refusal to give instructions on a party’s theory of the case . . . is reversible error

when it prejudices a party.” State v. Werner, 170 Wash. 2d 333, 337, 241 P.3d 410 (2010) (emphasis

added). “[I]t is not error for a trial court to refuse a specific instruction when a more general

instruction adequately explains the law and allows each party to argue its case theory.” State v.

Hathaway, 161 Wash. App. 634, 647, 251 P.3d 253 (2011).

       Here, Wilson’s theory was that it was Voorhees’s actions in reentering the Lodholms’

house that caused his death. And Wilson further argued that even with medical attention, Voorhees

would likely have died within minutes. Wilson also argued that there was no evidence that it was

Wilson who decided not to go to the hospital.




                                                  29
Consol. Nos. 48796-9-II / 48799-3-II


       If the portion of Wilson’s instruction that properly stated Morgan had been given, Wilson

would have argued that he did not create the danger to Voorhees, so that no duty to summon aid

arose. But this is precisely what Wilson argued in closing. Accordingly, even if we assumed that

Wilson’s proposed instruction properly stated the law and that he showed the instruction was

required, Wilson cannot show that he suffered prejudice from the failure to give his proposed

instruction. For these reasons, we reject Wilson’s arguments related to failure to give his proposed

instruction and affirm his manslaughter conviction.

                              III. DOUBLE JEOPARDY AND MERGER

       Relying upon State v. Freeman, 153 Wash. 2d 765, 108 P.3d 753 (2005), Wilson and Taylor

argue that their convictions for the knife assault of Janice (count XI) and the first degree robbery

of Janice (count V) violated double jeopardy. They argue that the trial court violated the

prohibition against double jeopardy because it should have merged the conviction for the knife

assault of Janice (count XI) into the conviction for the first degree robbery of Janice (count V).

We disagree with them.

       We hold that under the merger doctrine, the knife assault (count XI) does not merge with

the first degree robbery (count V). Freeman holds that second degree assault and first degree

robbery merge where “without the conduct amounting to assault,” the defendant would be guilty

of only second degree robbery. 153 Wash. 2d at 778. But convictions do not merge where there are

multiple convictions of second degree assault, one conviction of first degree robbery, and only one

of the second degree assault convictions was necessary to elevate the robbery to the first degree.

State v. Chesnokov, 175 Wash. App. 345, 355, 305 P.3d 1103 (2013). Here, because one of the

second degree assaults (count X) was merged with the first degree robbery (count V), it does not


                                                30
Consol. Nos. 48796-9-II / 48799-3-II


violate the merger doctrine for Wilson and Taylor to be separately convicted of second degree

assault under count XI.

                                       A. LEGAL PRINCIPLES

         We review de novo whether multiple convictions arising out of the same offense offend

double jeopardy. Freeman, 153 Wash. 2d at 770. In Freeman, our Supreme Court determined that

convictions for first degree robbery and second degree assault arising out of the same incident—

punching a woman in the face and then taking cash and casino chips from her—violated double

jeopardy principles. 153 Wash. 2d at 770, 778.

         The Freeman court explained that double jeopardy is not necessarily offended where one

act violates multiple criminal statutes, if the legislature intended that a defendant be convicted of

separate crimes for the same conduct. 153 Wash. 2d at 768. Freeman began by outlining a three-

part inquiry to determine whether multiple convictions offend double jeopardy: (1) legislative

intent, (2) if no legislative intent for separate punishment is clear, the Blockburger9 test, and (3),

if applicable, the merger doctrine. 153 Wash. 2d at 771-73; see also State v. Kier, 164 Wash. 2d 798,

804, 194 P.3d 212 (2008) (stating the inquiry is a “three-part test”).

         After determining that (1) and (2) were not dispositive of the double jeopardy analysis, the

court applied the merger doctrine. Freeman, 153 Wash. 2d at 773-78. Under (3), the merger doctrine,

the Freeman court held that the first degree robbery and second degree assault should merge. 153
Wash. 2d at 770, 780. “Under the merger doctrine, when the degree of one offense is raised by

conduct separately criminalized by the legislature, we presume the legislature intended to punish




9
    Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 2d 306 (1932).

                                                 31
Consol. Nos. 48796-9-II / 48799-3-II


both offenses through a greater sentence for the greater crime.” Freeman, 153 Wash. 2d at 772-73.

The merger doctrine applied to the second degree assault because “to prove first degree robbery

as charged and proved by the State, the State had to prove the defendant[] committed an assault in

furtherance of the robbery.” Freeman, 153 Wash. 2d at 778. Indeed, “[g]enerally, it appears that

[second degree assault and first degree robbery] will merge unless they have an independent

purpose or effect.” Freeman, 153 Wash. 2d at 780.

       The Supreme Court provided further guidance on the application of the merger doctrine to

second degree assault and first degree robbery in Kier, where it “set side by side” the definitions

of first degree robbery and second degree assault as charged. 164 Wash. 2d at 806.

       [B]oth charges required the State to prove that Kier’s conduct created a reasonable
       apprehension or fear of harm. Because Kier was also charged with being armed
       with or displaying a deadly weapon, this was the means of creating that
       apprehension or fear. . . . The merger doctrine is triggered when second degree
       assault with a deadly weapon elevates robbery to the first degree because being
       armed with or displaying a firearm or deadly weapon to take property through force
       or fear is essential to the elevation.

Kier, 164 Wash. 2d at 806.

       In Chesnokov, the defendant was charged with one count of first degree robbery and three

counts of second degree assault arising out of the robbery of an AT&T store, where the defendant

and his accomplice held employees at gunpoint. 175 Wash. App. at 347-48. The trial court refused

to merge the second degree assaults with the robbery, and on appeal, the defendant argued that it

was error not to merge two of his assault convictions into his first degree robbery conviction.

Chesnokov, 175 Wash. App. at 348.




                                                32
Consol. Nos. 48796-9-II / 48799-3-II


          Division One held that it was error under Kier not to merge one of the assaults with the

robbery under the merger doctrine. Chesnokov, 175 Wash. App. at 356. But as to the remaining

count,

          only one of those convictions was essential to elevate robbery to the first degree. It
          does not violate the merger doctrine for Chesnokov to be punished for the
          remaining assault count where the State has proven two counts and one of those
          counts merges with the robbery conviction. The second conviction was not
          essential and does not merge.

Chesnokov, 175 Wash. App. at 355.

         B. MERGER DOCTRINE DOES NOT REQUIRE MERGER OF KNIFE ASSAULT (COUNT XI)
                                INTO ROBBERY (COUNT V)

          Here, neither Wilson and Taylor nor the State asks us to diverge from Freeman’s double

jeopardy analysis under (1) and (2). Accordingly, we focus upon whether the merger doctrine

applies and if so, whether the exception for an offense with an independent purpose or effect

applies. See Kier, 164 Wash. 2d at 805 n.1 (analyzing only the applicability of the merger doctrine

where neither party suggested that the analysis under steps (1) and (2) would differ from Freeman).

          To prove the second degree assault with a knife (count XI) the State had to prove a

defendant “was armed with a deadly weapon at the time of the commission of the crime in” count

XI. CP at 735. To prove second degree assault with a firearm (count X), the State had to prove a

defendant “was armed with a firearm at the time of the commission of the crime” in count X. CP

at 734.

          To prove that Taylor or Wilson were guilty of first degree robbery of Janice (count V), the

State had to prove that during the robbery or subsequent flight, the defendant was either (1) armed

with a deadly weapon, (2) displayed what appeared to be a firearm or other deadly weapon, or (3)

inflicted bodily injury. RCW 9A.56.200. The evidence showed that after the intruders entered the

                                                   33
Consol. Nos. 48796-9-II / 48799-3-II


home, they used a knife to assault Janice in the bathroom and subsequently threatened Janice at

gunpoint in the living room. Either the use of a deadly weapon in the knife assault (count XI) or

the use of a firearm in the firearm assault (count X) could have been the basis to elevate the robbery

(count V) to first degree robbery.

       The application of the merger doctrine to this case is similar to Chesnokov and distinct

from Freeman. As in Chesnokov, it does not violate the merger doctrine for Wilson and Taylor to

be punished for the remaining second degree assault of Janice (count XI) where the second degree

assault with a firearm (count X) was merged with the robbery conviction (count V). See 175 Wn.

App. at 355. Just as in Chesnokov, only one of the second degree assaults “was essential to elevate

robbery to the first degree.” 175 Wash. App. at 355. Thus, the other second degree assault (count

XI) is not essential and does not merge. See Chesnokov, 175 Wash. App. at 355.

       This situation is distinct from Freeman because, unlike in Freeman, it cannot be said here

that “without the conduct amounting to assault” that formed the basis for the knife assault (count

XI), Wilson and Taylor “would be guilty of only second degree robbery.” 153 Wash. 2d at 778.

Rather, the conduct underlying the assault with a firearm (count X)—“intentionally assault[ing]

[Janice] with a deadly weapon,” in the commission of which the defendant or an accomplice “was

armed with a firearm”—would nevertheless have elevated the robbery of Janice (count V) to first

degree robbery. CP at 920.

       We hold that the merger doctrine does not require that the knife assault against Janice

(count XI) be merged with the conviction for first degree robbery of Janice (count V). Accordingly




                                                 34
Consol. Nos. 48796-9-II / 48799-3-II


we reject Wilson’s and Taylor’s arguments that separate convictions for the knife assault against

Janice (count XI) and the first degree robbery of Janice (count V) violated double jeopardy.10

                                 IV. SAME CRIMINAL CONDUCT

       The parties dispute whether the trial court abused its discretion when it ruled that none of

Wilson’s and Taylor’s crimes arose from the same criminal conduct. We hold that for each

defendant, the trial court properly found that the manslaughter (count I) and first degree assault

(count II) were not the same criminal conduct as any other crimes. In addition, assuming but not

deciding that any other error occurred in the same criminal conduct determination, it was harmless

under State v. Bobenhouse, 166 Wash. 2d 881, 896-97, 214 P.3d 907 (2009).

                                       A. LEGAL PRINCIPLES

       Crimes form the same criminal conduct if they require the same criminal intent, are

committed at the same time and place, and involve the same victim. RCW 9.94A.589(1)(a).11 “A

determination of ‘same criminal conduct’ at sentencing affects the standard range sentence by

altering the offender score.” State v. Graciano, 176 Wash. 2d 531, 535, 295 P.3d 219 (2013).

       The determination that crimes do not form the same criminal conduct also affects whether

sentences run consecutively or concurrently. At sentencing, the general rule is that sentences for

multiple current offenses run concurrently. State v. Weatherwax, 188 Wash. 2d 139, 142, 392 P.3d
1054 (2017). However, an exception in RCW 9.94A.589(1)(b) provides that sentences for serious



10
  Because the merger doctrine is not violated, we do not reach the “independent purpose or effect”
test. Freeman, 153 Wash. 2d at 780.
11
  The legislature amended RCW 9.94A.589(1)(a), (c), and (d) effective April 2015. LAWS OF
2015, ch. 134, § 2. Because these amendments are not relevant to our analysis, we cite to the
current version of the statute.

                                               35
Consol. Nos. 48796-9-II / 48799-3-II


violent offenses arising from separate and distinct criminal conduct run consecutively.

Weatherwax, 188 Wash. 2d at 142. That is, when a trial court sentences a person convicted of

multiple serious violent offenses arising from separate and distinct criminal conduct,

       the standard sentence range for the offense with the highest seriousness level under
       RCW 9.94A.515 shall be determined using the offender’s prior convictions and
       other current convictions that are not serious violent offenses in the offender score
       and the standard sentence range for other serious violent offenses shall be
       determined by using an offender score of zero. The standard sentence range for
       any offenses that are not serious violent offenses shall be determined according to
       (a) of this subsection. All sentences imposed under this subsection (1)(b) shall be
       served consecutively to each other and concurrently with sentences imposed under
       (a) of this subsection.

RCW 9.94A.589(1)(b). It is well established that to determine whether criminal conduct is

“separate and distinct” for RCW 9.94A.589(1)(b) to apply, we look to whether the crimes

constituted the same criminal conduct under RCW 9.94A.589(1)(a). State v. Cubias, 155 Wash. 2d
549, 552, 120 P.3d 929 (2005).

                                           B. ANALYSIS

1.     STATE V. BOBENHOUSE

       Under Bobenhouse, we look to whether the result of the same criminal conduct

determination could have impacted Taylor’s or Wilson’s sentences by changing the offender

scores for their convictions.12 See 166 Wash. 2d at 896-97. In Bobenhouse, the defendant argued

that the sentencing court erred in calculating his offender score when it did not count his crimes as

the same criminal conduct. 166 Wash. 2d at 896. The defendant was given an aggravated exceptional




12
   Because the firearm and deadly weapon enhancements were mandatory regardless of the same
criminal conduct determination, State v. Mandanas, 168 Wash. 2d 84, 89-90, 228 P.3d 13 (2010), we
ignore the enhancements for purposes of this analysis.

                                                 36
Consol. Nos. 48796-9-II / 48799-3-II


sentence based upon the fact that he had committed multiple current offenses but that his offender

score was so high that some of the current offenses went unpunished. Bobenhouse, 166 Wash. 2d at

896; see RCW 9.94A.535(2).

          The Supreme Court specifically held any error resulting in miscalculating the offender

score was harmless. Bobenhouse, 166 Wash. 2d at 896-97. The court concluded that even if the

defendant’s current offenses were the same criminal conduct, his offender score would have

remained greater than nine, and thus some of the defendant’s crimes would still go unpunished

without an exceptional sentence being imposed. Bobenhouse, 166 Wash. 2d at 896-97.

          We apply the reasoning from Bobenhouse: we look to how Taylor’s and Wilson’s

sentences were calculated and whether error in the finding that none of the crimes constituted the

same criminal conduct affected those sentences.13

2.        APPLICATION OF RCW 9.94A.589(1)(b) AND CONCLUSION

          Here, Taylor and Wilson were both convicted of multiple serious violent offenses: first

degree manslaughter (count I), first degree assault (counts II-III), and first degree kidnapping

(counts VI-VII). See former RCW 9.94A.030(44) (2012). RCW 9.94A.589(1)(b) applied to any


13
     For reference, the relevant sentencing data was as follows:
                 Count                 Offender Score    Offender Score    Seriousness     Sentence
                                          (Wilson)          (Taylor)          Level
 I: First Degree Manslaughter        0                  0                 XI             102 months
 II: First Degree Assault            9+                 13.5              XII            0
 III: First Degree Assault           0                  0                 XII            0
 IV: First Degree Robbery            9+                 21.5              IX             0
 V: First Degree Robbery             9+                 21.5              IX             0
 VI: First Degree Kidnapping         0                  0                 X              0
 VII: First Degree Kidnapping        0                  0                 X              0
 VIII: First Degree Burglary         9+                 21.5              VII            0
 IX: Second Degree Assault           9+                 21.5              IV             0
 X: Second Degree Assault            9+                 21.5              IV             0
 XI: Second Degree Assault           9+                 21.5              IV             0

                                                   37
Consol. Nos. 48796-9-II / 48799-3-II


of these offenses that arose from separate and distinct criminal conduct and were not part of the

same criminal conduct as the other offenses. See Cubias, 155 Wash. 2d at 552.

        The trial court determined that none of the crimes arose from the same criminal conduct,

so it applied RCW 9.94A.589(1)(b) to all the serious violent offenses. For our purposes, we are

concerned with only the manslaughter (count I) and the first degree assaults (counts II-III).

        The manslaughter (count I) involved a different victim, Voorhees, from any of the other

offenses. Accordingly, the manslaughter (count I) was separate and distinct criminal conduct from

any of the other offenses. See RCW 9.94A.589(1)(a) (crimes must be committed against the same

victim to be same criminal conduct). The first degree assaults (counts II-III) occurred after the

intruders left the home and reentered it, so that they too could not form the same criminal conduct

as any of the other offenses. See RCW 9.94A.589(1)(a) (crimes must be committed at the same

time and place to be same criminal conduct).              The trial court properly applied RCW

9.94A.589(1)(b) to the manslaughter and first degree assault charges (counts I-III).14

        The second step under RCW 9.94A.589(1)(b) is to calculate the offender score for the

offense with the highest seriousness level “using the offender’s prior convictions and other current

convictions that are not serious violent offenses in the offender score.” For both Wilson and

Taylor, the first degree assault convictions (counts II-III) had the highest seriousness level, “XII,”

out of all the convictions. The trial court gave Wilson and Taylor “9+” and “13.5” offender scores,

respectively, for their first degree assault conviction (count II).15



14
   Under the circumstances of this case and as set forth below, whether or not the kidnappings
(counts VI-VII) were separate and distinct from the remaining convictions is immaterial.
15
  The trial court assigned an offender score of “0” to the other first degree assault (count III) which
had the same seriousness level as count II.
                                                 38
Consol. Nos. 48796-9-II / 48799-3-II


       The third step is to use an offender score of zero for the other serious violent offenses

arising from separate and distinct criminal conduct. RCW 9.94A.589(1)(b). Here, the trial court

gave the manslaughter (count I) an offender score of “0” based upon the application of RCW

9.94A.589(1)(b).

       After applying RCW 9.94A.589(1)(b) as set forth above, the trial court sentenced Wilson

and Taylor to standard range sentences of 102 months incarceration on count I (manslaughter),

exceptional sentences downward of “0” months incarceration on all the remaining counts, and

sentencing enhancements on each count. Importantly for purposes of our analysis, the trial court

imposed incarceration time on only the manslaughter convictions (count I) in addition to the

sentencing enhancements.

       Throughout this analysis, we have focused on the manslaughter and first degree assault

convictions (counts I-III) and not the remaining counts (IV-V, VIII-XI). This is so because the

same criminal conduct determination related to those counts simply had no effect on Wilson’s and

Taylor’s incarceration time.

       The determination that the kidnappings (counts VI-VII) were not the same criminal

conduct meant that the kidnappings’ sentences ran consecutively to the sentences on the

manslaughter and first degree assaults (counts I-III) and concurrently to the remaining counts (IV-

V, VIII-XI).   See RCW 9.94A.589(1)(b).        But this did not increase Wilson’s or Taylor’s

incarceration time because they received exceptional sentences downward of “0” on the

kidnappings (counts VI-VII).




                                                39
Consol. Nos. 48796-9-II / 48799-3-II


       The determination that none of the remaining counts—the nonserious violent offenses—

were the same criminal conduct also did not affect Wilson’s and Taylor’s incarceration time. Had

any of these offenses arisen from the same criminal conduct, they would have been “counted as

one crime” when calculating the offender scores for the first degree assault (count II) and the

nonserious violent offenses (counts IV-V, VIII-XI). See RCW 9.94A.589(1)(a)-(b). But lowering

any of these crimes’ offender scores would not have affected Wilson’s or Taylor’s incarceration

time because Wilson and Taylor received “0” month sentences on the nonserious violent offenses

(counts IV-V, VIII-XI).

       As set forth above, the only way in which the same criminal conduct determination could

affect Wilson and Taylor was if that determination affected the manslaughter’s (count I) offender

score. The trial court’s ruling that the manslaughter (count I) and the offense with the highest

seriousness level, first degree assault (count II), arose from separate and distinct criminal conduct

as any of the other crimes was correct. Otherwise, the same criminal conduct determination did

not affect and was “academic” as to the remaining sentences. RP (March 25, 2016) at 29; see

Bobenhouse, 166 Wash. 2d at 896-97. Under these facts, therefore, any error in the remainder of the

trial court’s same criminal conduct finding was harmless.

                          V. CORRECTION TO JUDGMENTS AND SENTENCES

       We also sua sponte address a sentencing error. As the State conceded at oral argument,

scrivener’s errors in Wilson’s and Taylor’s judgment and sentences list firearm sentencing




                                                 40
Consol. Nos. 48796-9-II / 48799-3-II


enhancements on the second degree assaults with a knife (count XI) when the knife assaults were

charged with and the jury found deadly weapon enhancements. Wash. Court of Appeals oral

argument, State v. Taylor, No. 48796-9-II (Sept. 7, 2017), at 17 min., 19 sec (on file with court).

The judgment and sentences should be corrected to reflect the jury’s verdict. We sua sponte

remand for correction of the judgment and sentences in this regard.

                                       VI. APPELLATE COSTS

       Wilson requests that we decline an award of appellate costs should the State substantially

prevail. The State represents that it may impose appellate costs but that it is “extremely unlikely”

that it will do so. Br. of Resp’t at 19. We decline to address this issue because a commissioner of

this court will determine whether to award appellate costs under RAP 14.2 if the State files a cost

bill and if the named appellant objects.

                                           CONCLUSION

       We conclude that there is insufficient evidence to support the firearm sentencing

enhancements on the manslaughter convictions (count I), so that these enhancements should be

dismissed. We remand to the trial court to correct the judgment and sentences to reflect that for

each defendant, a second degree assault with a knife (count XI) was subject to a deadly weapon

sentencing enhancement, not a firearm sentencing enhancement.




                                                41
Consol. Nos. 48796-9-II / 48799-3-II


       Affirmed in part and remanded.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  JOHANSON, P.J.
 We concur:



 LEE, J.




 MELNICK, J.




                                             42